Worden, J.
Information against the appellant for forcible entry and detainer. Motion to quash the information overruled. Trial, conviction, and judgment.
Several errors are assigned; but we find no brief in the case on behalf of the appellant. We see no defect in the information. The errors assigned, except that in relation to the information, raise but one question, which grows out of the following state of facts, as shown by a bill of exceptions:
The cause having been heard by the jury, the Court directed them that if they should agree upon a verdict be*359fore nine o’clock at night of the same day, they should return into Court with their verdict; but if they should not agree by that time, they should seal up their verdict, and put it into the hands of their bailiff, who would deliver it to the Court the next day. To this the appellant objected, stating that he wished the verdict returned into open Court; and thereupon the Court directed the jury to cause the bailiff to ring the court-house bell whenever they should have agreed upon a verdict, and 'informed them that upon the ringing of the bell, the judge would appear in Court, and receive their verdict. The Court then adjourned until nine o’clock next morning. About seven o’clock the next morning, the jury having agreed, the Court house bell was rung, and the judge repaired to the Court room and received the verdict in the absence of the appellant, who was not called, nor was his counsel.
These proceedings, it seems to us, were sufficiently regular. The appellant and his counsel were abundantly notified that upon the ringing of the bell, the verdict of the jury would be received in Court; and we think the Court had a right to thus receive it, although the hour had not arrived to which the Court stood adjourned. The adjournment of the Court generally until the next morning at nine o’clock, did not deprive it of the authority to receive the verdict before that time. Although there was a general adjournment until nine o’clock the next morning, yet for the purpose of receiving the verdict whenever the jury should agree, we think the Court continued open, and of this the appellant was fully advised by the order given by the Court to the jury.
This case differs materially from Rosser v. McColly, 9 Ind. R. 587. There the verdict was received by the judge at his private residence. Here it was regularly returned into open Court, and the proceedings were entirely regular in every respect, except that the hour had not arrived to which the Court had adjourned. Although there was a general adjournment until nine o’clock the next morning, we think, under the circumstances, the appellant was required to take notice of the agreement of the jury, and to *360be in Court to exercise his right of polling the jury, or taking any other step he might desire, upon the rendition of the verdict.
C. H. Reeves and-Brady, for the appellant.
J. E. McDonald, Attorney General, and A. L. Roache, for the state.
The verdict seems to be sufficiently sustained by the evidence.
Per Curiam.
The judgment is affirmed with costs.